Citation Nr: 9935424	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-19 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active military service from May 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which effectively determined that 
new and material evidence had been received to reopen claims 
of entitlement to service connection for bilateral hearing 
loss and for tinnitus, and further found that the 
preponderance of the evidence was against the veteran's 
claims.  


FINDING OF FACT

Received by the Board in November 1999, prior to promulgation 
of a decision in this appeal, was written notice from the 
veteran that he desired to withdraw his appeal.


CONCLUSION OF LAW

In light of the veteran's withdrawal of his appeal, the Board 
is without jurisdiction to consider the merits of the 
veteran's entitlement to service connection for bilateral 
hearing loss and for tinnitus.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

The evidence of record discloses that, through a written 
statement executed by the veteran in November 1999, he has 
effectively exercised his prerogative of withdrawing his 
substantive appeal as to the issues on appeal.  The legal 
effect of this withdrawal is that there is now no allegation 
of error of either fact or law upon which the Board may enter 
a final administrative determination.  Since there is no 
justiciable issue for this Board to decide, the case is 
therefore not one for appellate review and must be dismissed 
without prejudice.


ORDER

The appeal is dismissed as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

